DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “16” (e.g. paragraph 39).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 39 recite “mandrel roll 16”, but should be amended to recite --mandrel roll 15--.  
Appropriate correction is required.

Claim Objections
1 is objected to because of the following informalities:
Claim 1, line 6 recites “on and/or after”, but it appears that would more correctly recite --during and/or after--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
rolling apparatus (e.g. claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 3 recites “the surface” in line 3. It is not entirely clear what “surface” this refers to, for example the surface in line 2 or the outer casing surface.
Claim 6 further recites the step of “further comprising joining the rising region as a separate part to a surface on the drum casing after the rolling process forms the surface on to a section of the drum casing” (bold added for emphasis). However, claim 5 establishes forming the same rising region by the same rolling process “at the outer casing surface at at least one end section of the drum casing”. It is thus unclear how the same “rising region” can be both 1) formed into the outer casing surface by a rolling process AND 2) attached as a separate part to some surface formed by the aforementioned rolling process, which in claim 5 was used to form the rising region seemingly integrally into the drum. Furthermore, referring to the specification (paragraphs 22-23), it appears that separately forming the rising region is intended to be as an alternative to, not in addition to, integrally rolling it into the drum casing surface (note also the species election in the response of 8/23/2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104649172, with reference to translation) in view of Bell (U.S. Patent 1,991,486, cited in IDS).
Claim 1: Yang generally discloses a rope drum (100) comprising a drum casing (110, 120) and end plates attached thereto at an end face (evident in Fig. 2), and a rope groove profile (Fig. 2, paragraph 46) at the outer jacket surface of the drum casing. Yang is silent regarding the manufacturing techniques thereof.
However, Bell teaches seamlessly rolling a similar drum casing (Fig. 12) from an annular workpiece blank (e.g. Fig. 3) by a rolling apparatus (Figs. 7-9), and forming a rope groove profile at the outer casing surface of the drum casing on [during] the seamlessly rolling of the drum casing (via main roller 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the drum casing and grooves by the method of Bell since it would have involved simply adapting a known rolling technique of forming a similarly shaped article to the drum casing of Yang et al. in order to have provided the desired features of the drum casing as disclosed by Yang (MPEP 2143 I. C.).
Claim 2: Referring to Bell, forming the rope groove profile at the outer casing surface of the drum casing comprises non-cutting machining by a tool (roller tool 21) that is mapped in the outer casing surface.
Claim 3: The forming of the rope groove profile is at the outer casing surface of the drum casing further comprises rolling a rolling tool (21) that is mapped in the outer casing surface.
Claim 4: Referring to Bell (Figs. 8-9), an inner casing surface of the drum casing would be formed as smooth and/or without a groove profile so that when the drum casing is viewed in cross-section, a wall thickness of the drum casing is cyclically thinner and thicker between the inner casing surface and the outer casing surface having the rope groove profile.
Claim 5: The drum casing of Yang further comprises a rising region (140) for a rope at the outer casing surface at at least one end section of the drum casing. Because the drum casing profile is generally rolled as taught by Bell, the examiner submits that simply including the rising region in the rolling process would have been equally obvious for similar reasons.
Claim 7: Bell further teaches pressure forming the annular workpiece blank at a casing surface side by a main roll (21) and by a mandrel roll (24) that have a radial roll gap between them (evident in Figs. 7-9) while rotating the annular workpiece blank about a blank axis of rotation (page 2, lines 8-42).
Claim 8: Bell further teaches pressure forming the annular workpiece blank at an end face side between at least one pair of axial rolls (25, 26) that have an axial roll gap between them (evident in Figs. 8-9). 
Claim 9: Bell uses at least one conical axial roll (25) that tapers toward a center of the annular workpiece blank and is arranged in a common plane that passes through the main roll and the mandrel roll (Fig. 8). The second roll is in this case cylindrical and not conical for some undisclosed reason. However, the examiner notes that the structure of the claimed rolling apparatus represents a common ring rolling mill and that both axial rollers will typically be conical rather than just one in such apparatus. For lack of any particular reason why the roller 26 is cylindrical, the examiner submits that it would have been obvious to have made it conical, for example to account for differential linear rotation speeds of the blank at its inner and outer radial areas.
Claim 11: Referring to Bell, the annular workpiece blank comprises a cast blank or is shaped in a mandrel roll step and/or a forge step from an initially hole-less blank (e.g. a  forging step and a rolling step - Figs. 1-3 and page 1, lines 43-55).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Bell as applied to claim 1 above, and further in view of Ilaka et al. (U.S. PGPub 2014/0027691).
Yang et al. is silent regarding how the end plates are attached to the drum casing. However, Ilaka et al. teaches making a rope drum by forming the end plates (3) separately from the drum casing (2) and subsequently joining the end plates to the drum casing, wherein the subsequently joining comprises screwing (paragraph 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the end plates separately and attached them by screwing, for example in order to have simplified the rolling of the drum casing by not requiring large flanges.

Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JPH0597395, cited in IDS, with reference to translation) in view of Hinze et al. (U.S. Patent 5,085,679).
Claim 1: Matsumoto discloses a method of manufacturing a rope drum (4 - Fig. 8) comprising a drum casing (8) and end plates (9a, 9b) attached thereto at an end face, the method comprising: forming a rope groove profile (11) at an outer casing surface of the drum casing after forming of the drum casing (e.g. from steel plates - paragraphs 8 and 14). Matsumoto does not disclose seamlessly rolling the drum casing from an annular workpiece blank by a rolling apparatus.
However, Hinze et al. teaches forming an annular product by seamlessly rolling it from an annular workpiece blank by a rolling apparatus (see Figs. 1-2; column 4, lines 25-49; column 5, lines 7-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the preliminary (ungrooved) casing by a rolling apparatus as taught by Hinze since, compared to welding sheet metal to form a cylinder, the ring rolling produces a seamless article and avoids a weak weld seam (column 6, lines 49-53).
Claims 2-3: Referring to Matsumoto, forming the rope groove profile at the outer casing surface of the drum casing comprises non-cutting machining the rope groove profile by a tool, specifically rolling a rolling tool (23), that is mapped in the outer casing surface. 
Claim 4: An inner casing surface of the drum casing is formed as smooth and/or without a groove profile (evident in Fig. 8) so that when the drum casing is viewed in cross-section, a wall thickness of the drum casing is cyclically thinner and thicker between the inner casing surface and the outer casing surface having the rope groove profile. 
Claim 7: Hinze further teaches pressure forming the annular workpiece blank at a casing surface side by a main roll (8) and by a mandrel roll (10) that have a radial roll gap between them (evident in Fig. 2) while rotating the annular workpiece blank about a blank axis of rotation (column 5, lines 7-15). 
Claim 8: Hinze further teaches pressure forming the annular workpiece blank at an end face side between at least one pair of axial rolls (12) that have an axial roll gap between them (Fig. 2). 
Claim 9: The rolls 12 are cylindrical and arranged in a common plane that passes through the main and mandrel rolls. They are not conical axial rolls that taper toward a center of the annular workpiece blank. However, the examiner notes that the structure of the claimed rolling apparatus represents a common ring rolling mill and that both axial rollers will typically be conical rather than just one in such apparatus. For lack of any particular reason why the roller 26 is cylindrical, the examiner submits that it would have been obvious to have made them conical, for example to account for differential linear rotation speeds of the blank at its inner and outer radial areas.
Claim 11: Referring to Hinze, the annular workpiece blank comprises a cast blank or is shaped in a mandrel roll step and/or a forge step from an initially hole-less blank (e.g. a forging step and a rolling step - see column 3, line 44-53).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. and Hinze et al. as applied to claim 1 above, and further in view of Ilaka et al. (U.S. PGPub 2014/0027691).
.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, as noted above, it is unclear to the examiner how the subject matter of claims 5 and 6 could be properly combined into a single claim, and so the claim is currently only deemed “allowable” in the sense that no prior art document teaches the combined limitations of claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0306818 and U.S. Patent 4084419 provide further examples of ring rolling apparatus as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Matthew P Travers/Primary Examiner, Art Unit 3726